                  Case 20-10691       Doc 84     Filed 07/02/20      Page 1 of 18




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND


In re:                              )
                                    )
Zachair, Ltd.,                      )                  Case No.: 20-10691-TJC
                                    )
                  Debtor.           )                  Chapter 11
____________________________________)

                       REPLY IN SUPPORT OF DEBTOR’S MOTION
                        TO EXTEND THE EXCLUSIVITY PERIODS

         Zachair, Ltd. (the “Debtor”), the debtor and debtor in possession in the above captioned

case, files this reply (the “Reply”) to PD Hyde Field LLC’s (“PD Hyde”) Opposition (the

“Objection”) to the Debtor’s Motion to Extend the Exclusivity Periods and Emergency Request

for Entry of Bridge Order (the “Motion”)1. In support thereof, the Debtor states as follows:

                                      Preliminary Statement

         The sole objector to the Debtor’s request to extend the exclusivity periods is PD Hyde

Field LLC (“Hyde”). Hyde’s motive for opposing exclusivity is obvious: it wants to seize

ownership of the Debtor’s 423.45-acre real estate (the “Property”) for a fraction of its value.

Hyde is a single-purpose entity created for the specific purpose of acquiring and developing the

Property, and has admitted that acquiring the Property on the cheap is exactly what it wants to

do. Hyde is a competing purchaser.

         Absent interference with the sale process, the Property can and will be sold for enough

to pay all creditors – secured and unsecured – in full with interest, and return substantial profits



1
 All capitalized terms not otherwise defined herein will have the meaning ascribed to them in the
Motion.
                                                  1
                 Case 20-10691       Doc 84     Filed 07/02/20     Page 2 of 18



to the Debtor and its equity owners. The appraised as-is fair market value of the Property is

between $19.3 and $22.1 million, which far exceeds the total claims filed and scheduled in the

case – including Hyde’s disputed claim.

       Extending exclusivity will not impede or delay the sale of the property. The Debtor is

highly motivated to sell the Property as quickly as is reasonably possible. The Debtor is owned

by Dr. Nabil Asterbadi, a 74-year-old retired ob/gyn, and his wife, Maureen. The Property is

their retirement plan. Pre-petition, the Property was their principal source of revenue. Post-

petition, Dr. Asterbadi and his wife have not received any compensation from the Debtor. They

want the Property to be sold as promptly as is reasonably possible, so that they can enjoy their

retirement.

       Hyde argues that settlement discussions have been “unsuccessful” and “unfruitful,” and

suggests that the Debtor is using exclusivity to obtain settlement leverage. Hyde fails to

acknowledge that the parties spent nearly four months in settlement discussions and made

substantial progress in narrowing their disputes. Hyde terminated its participation in settlement

discussions, apparently because of a change of business plans and personnel. The Debtor hopes

that when the dust settles and Hyde’s new management becomes familiar with the project, Hyde

will come back to the table.

       Despite the COVID-19 pandemic, which has led other chapter 11 cases to falter and

even be “mothballed” indefinitely, the Debtor is proceeding toward a sale of the Property and

the payment of all creditors in full. The Debtor is proceeding rapidly and intends to continue

and complete the sale and plan process as quickly as is reasonably possible. The extension of

exclusivity will promote the Debtor’s exit from bankruptcy. Termination of exclusivity, on the

other hand, would disrupt the sale process.



                                                 2
                 Case 20-10691        Doc 84     Filed 07/02/20     Page 3 of 18




                                            Argument

The Debtor has made substantial progress during the early stages of this case.

       Hyde contends that the Debtor has done nothing in this case other than file an

application to engage a broker. See Opposition ¶ 10. Hyde ignores the clear facts set forth in

the Motion and distorts the Debtor’s activities and progress to date, including nearly four

months of negotiations with Hyde.

       As a threshold matter, courts have recognized that a chapter 11 debtor’s engagement of

professionals to appraise and market its property in itself are material steps to advance the

chapter 11 case and thus can justify continuance of exclusivity. See In re Hoffinger Indus., Inc.,

292 B.R. 639, 644 (B.A.P. 8th Cir. 2003) (affirming a decision to extend exclusivity and finding

cause to extend when the Debtor “hired expert appraisers approved by the court to appraise

equipment as well as real estate.”). But factually, the Debtor has made much more progress

than merely filing an application to employ a broker.

       The application to engage a broker was the result of more than two months of meetings

and negotiations with three broker candidates. As discussed below, the Property is not a simple

cookie-cutter tract of real estate. It is a complicated development project, and the selection of a

broker required meaningful consideration and study by each of the candidates. The engagement

process was completed promptly under the circumstances. As a byproduct of the Debtor’s

selection of Fraser Forbes as its broker, the Debtor also procured a waiver by Fraser Forbes of

its proof of claim, which grew out of the failed sale to Hyde under the 2013 purchase agreement.




                                                 3
                  Case 20-10691        Doc 84     Filed 07/02/20      Page 4 of 18



This resolution, which the Court approved, has avoided a potential dispute over what could have

been a claim in excess of $700,000. Hyde ignores this material positive development.

       In addition to selecting and completing the engagement of a broker, the Debtor engaged

an appraiser, William C. Harvey. See clerk’s docket nos. 26 and 47. The Debtor worked

extensively with Mr. Harvey, who has completed his expert report. Mr. Harvey has opined that

the fair market value of the Property is between $19.3 and $22.1 million. A sale in this range

would generate sufficient funds to pay in full all creditors (including Hyde’s disputed claim), to

pay capital gains taxes on the sale, and to return substantial returns to the Debtor’s equity

owners.

       The Debtor has negotiated and entered into two cash collateral orders with its lender,

Sandy Spring Bank. The fact that the Debtor obtained agreement with its lender without the

need for litigation is a credit to the Debtor and its professionals; not a factor to be disregarded as

a non-event.

       The Debtor and its counsel have worked vigorously during the early stage of this case to

manage the condition and use of the Property. Hyde’s chief excuse for failing to close on the

acquisition of the Property was that the Debtor continued to import fill dirt on to the Property.

The fill or “surcharge” operations were a major source of revenue for the Debtor ($62,000 per

month). The Debtor was advised in early March by the Maryland Department of the

Environment that the surcharge operations must cease. The Debtor worked with its consultants

and counsel to ensure compliance with MDE’s directives, to stabilize the final surcharge grade

in the area of fill operations, to explore alternatives that protect the value of and marketability of

the Property, and to permit the Debtor to proceed expeditiously with its sale.




                                                  4
                 Case 20-10691       Doc 84    Filed 07/02/20     Page 5 of 18



       The Debtor and counsel have worked closely with the Debtor’s airport operations

manager, and early on re-negotiated the terms of his engagement. The Debtor filed a motion for

approval of the engagement, which the Court approved. See clerk’s docket nos. 44, 45 and 71.

The airport manager is integrally involved in monitoring the condition of the Property, and the

Debtor’s compliance with its obligations with respect to sediment control. The Debtor, the

manager and counsel, communicate daily regarding the condition of the Property. Their efforts

have been rewarded with positive inspection reports by MDE.

       The Debtor’s progress to date has occurred despite the obstacles presented by the

COVID-19 pandemic. Other chapter 11 bankruptcy cases have ground to a halt because of the

pandemic, and some courts even have stayed the cases because they could not move forward.

See, e.g., Order (i) Establishing Temporary Procedures and (II) Granting Related Relief, In re

Craftworks Parent, LLC, chapter 11 case no. 20-10475-BLS, clerk’s docket no 217 (Bankr. D.

Del. March 30, 2020) (approving case management procedures to address debtor’s cessation of

business on account of COVID-19 pandemic); Order Temporarily Suspending The Debtors’

Chapter 11 Cases Pursuant To 11 U.S.C. §§ 105 And 305, In re Modell’s Sporting Goods, Inc.,

chapter 11 case no. 20-14179-VFP, clerk’s docket no. 166 (Bankr. D.N.J. March 27, 2020). As

these courts have recognized (and as is obvious to virtually everyone), the pandemic was

unexpected and unforeseen by the business and legal communities, and has resulted in a world-

wide state of emergency. As noted by the Bankruptcy Court for the Eastern District of Virginia,

“the world has changed since the filing of these chapter 11 cases.” See Memorandum Opinion,

In re Pier 1 Imports, Inc., chapter 11 case no. 20-30805-KRH, clerk’s docket no. 637, at page 2

(Bankr. E.D. Va. May 10, 2020).




                                                5
                  Case 20-10691       Doc 84       Filed 07/02/20    Page 6 of 18



        The pandemic has resulted in procedural delays in this Court. The District Court

imposed an 84-day suspension of filing deadlines. See District Court Standing Order 2020-07.

This Court modified the 84-day extension for certain motions and applications. See Bankruptcy

Court Administrative Order 20-09 Setting Deadlines For Certain Motions And Applications

(“AO 20-09”). Notably, AO 20-09 did not modify the 84-day extension with respect to motions

to extend exclusivity. But rather than resting on the 84-day extension, at the hearing on June 2,

2020, Debtor’s counsel brought the matter to the Court’s attention and requested entry of a

scheduling order with respect to the Motion. Again, the Debtor is not looking to slow down

progress in the case, but rather is taking affirmative steps to keep moving forward despite

hurdles that all of us face.

        Remarkably, Hyde’s Opposition fails to acknowledge the impediments that the

pandemic has imposed; the words, “COVID” and “pandemic” are absent from the Opposition.

Thankfully, the Debtor does not operate restaurants or retail stores, and its business is not

crippled by the pandemic. Most certainly, the Debtor is not hiding behind COVID-19 or

seeking to stay any activities on account of this international emergency. The Debtor continues

moving forward with this case.

This Chapter 11 case is not simple.

        Hyde characterizes this as a simple chapter 11 case that does not merit an extension of

exclusivity. This assertion is contrary to fact.

        The sale of the Property is the centerpiece of this case. The sale itself is not a simple

task. The highest and best use for the Property is as a residential development. Preparing to sell

the Property requires that the Debtor’s broker study the Property and the market, and formulate

a plan for the sale, and to prepare marketing materials. The process also may include



                                                   6
                 Case 20-10691        Doc 84     Filed 07/02/20     Page 7 of 18



conducting tests and studies, such as obtaining updated environmental and geotechnical studies

and reports. Engineering analyses and plans also may be useful to facilitate the sale. Selling a

large tract of land that is intended for residential development also will require the Debtor to

obtain advice of land use counsel in Prince George’s County.

       Hyde spent the better part of five years (and allegedly paid more than $5,000,000) to

obtain studies, engineering and legal work necessary to develop the Property. If Hyde

genuinely were concerned about delay, it would share its work product to expedite the sale

process. But Hyde has not agreed to do so.

       The engineers and consultants who worked for Hyde (and previously for the Debtor)

have substantial familiarity with the Property. They are not in a position to share their work

product because Hyde has instructed them not to share this information. Some of the

engineering work and other testing will need to be redone because of Hyde’s position.

       Further, prior to the contract with Hyde, the Debtor had relied on land use counsel who

is intimately familiar with the Property and Prince George’s County land use issues. In

connection with the 2013 purchase agreement, the Debtor consented to Hyde engaging that

lawyer to assist in the zoning process. That lawyer no longer is available to the Debtor because

of conflicts with Hyde. The Debtor is in discussions with replacement counsel to assist in the

sale and development process. But again, if Hyde genuinely were concerned about moving the

process forward expeditiously, Hyde would waive any conflict so that the Debtor could take

advantage of counsel’s deep expertise.

       Despite these impediments, the Debtor and its team are moving forward expeditiously.

Indeed, promptly following the Court’s entry of the order approving the engagement of Fraser

Forbes, the entire Fraser Forbes team, along with the Debtor’s principal and staff, counsel, and



                                                  7
                 Case 20-10691        Doc 84     Filed 07/02/20    Page 8 of 18



other consultants, met at the Property. The Fraser Forbes team has been active daily since its

engagement, aggressively preparing for marketing and sale of the Property. Conference calls,

meetings and Zoom calls are taking place daily (even on weekends) among Fraser Forbes,

various consultants, engineers, bankruptcy counsel and prospective land use counsel. A data

room containing all relevant documents has been established. Initial discussions with possible

stalking horse bidders have commenced. The assertion that this is a simple case that can be

resolved without extending exclusivity is not realistic.2

Terminating Exclusivity would have disastrous consequences for the sale process

       Courts look to several factors to determine if extending exclusivity is warranted, such as

(1) whether the debtor is making good faith progress toward resolving issues facing the estate;

and (2) whether the debtor has progressed in negotiations with creditors. See In re Dow Corning

Corp., 208 B.R. 661, 664-670 (Bankr. E.D. Mich. 1997); In re Adelphia Commc'ns Corp., 352

B.R. 578, 588 (Bankr. S.D.N.Y. 2006), clarified on denial of reconsideration, No. 02-41729,

2006 WL 2927222 (Bankr. S.D.N.Y. Oct. 10, 2006). Courts also look to whether terminating

exclusivity will move the case forward. Dow Corning, 208 B.R. at 669 (denying the

Committee’s motion to terminate exclusivity and holding that “[w]hen the Court is determining

whether to terminate a debtor's exclusivity, the primary consideration should be whether or not

doing so would facilitate moving the case forward. And that is a practical call that can override

a mere toting up of the factors.”); see also In re Adelphia Commc'ns Corp., 352 B.R. 578, 590



2
 The Motion cites and relies upon the complexity of the case and the marketing process for the
Property as grounds for its extension of exclusivity. See, e.g., Motion at ¶¶ 13, 14, 16, 17.
Curiously, Hyde ignores these facts and seizes on an inapt assertion that “pending litigation” is
not sufficient to justify continued exclusivity. Nowhere in the Motion does the Debtor rely on
pending litigation to support an extension of exclusivity. Hyde sets up, and proceeds to attack,
this “straw man” argument in order to avoid addressing the actual bases set forth by the Debtor,
which strongly support an extension of exclusivity in this case.
                                                 8
                 Case 20-10691       Doc 84     Filed 07/02/20     Page 9 of 18



(Bankr. S.D.N.Y. 2006), clarified on denial of reconsideration, No. 02-41729, 2006 WL

2927222 (Bankr. S.D.N.Y. Oct. 10, 2006) (agreeing with Dow Corning, and stating that “the

test is better expressed as determining whether terminating exclusivity would move the case

forward materially, to a degree that wouldn’t otherwise be the case.”).

       The Debtor has commenced a process to sell its Property. Termination of exclusivity (or

the failure to extend it), would crush the Debtor’s sale efforts. Any prospective purchaser needs

to know that its efforts and expenses in studying the Property, negotiating with the Debtor, and

documenting a possible sale will not be wasted. Absent an extension of exclusivity, Hyde

would be in a position to file its own creditor plan, and attempt to acquire the Property without

reasonable marketing or payment of fair value. Ending exclusivity would sow uncertainty

among other prospective purchasers regarding the Debtor’s ability to close a sale. The terms

and conditions for a sale would be unclear, and the Debtor’s sale process likely would grind to a

halt. If Hyde — or any other creditor — were allowed to propose a competing plan during the

marketing process, the Debtor would be forced to shift its focus from the marketing and sale of

the Property to the competing plans. This would negatively impact a successful sale process

and stymie any forward progress. See In re Borders Grp., Inc., 460 B.R. 818, 824 (Bankr.

S.D.N.Y. 2011) (granting an extension of exclusivity and noting that “the sale process is likely

to proceed most efficiently if the Debtors retain exclusivity and can manage the sale process”);

In re Lehigh Valley Prof'l Sports Club, Inc., No. 00-11296DWS, 2000 WL 290187, at *8

(Bankr. E.D. Pa. Mar. 14, 2000), (denying a creditor’s motion to terminate exclusivity when

doing so would remove incentives for parties to work with the debtor or result in the forfeiture

of a valuable asset). Extending exclusivity ensures that an open and fair sale process will

proceed, that the value of the Property will be maximized, and that all creditors (including



                                                 9
                  Case 20-10691      Doc 84     Filed 07/02/20     Page 10 of 18



Hyde, to the extent its claim ultimately is allowed) would proceed. The Court should not end

exclusivity so that Hyde can push its own agenda to the detriment of the Debtor’s successful

reorganization.

       An open and fair sale process may not be what Hyde desires, but an open and fair

process does not prejudice Hyde in any way. Hyde is welcome to bid and, if it is the high

bidder, acquire the Property.

The Debtor has negotiated in good faith to resolve Hyde’s disputed claim

       Hyde states that settlement discussions have failed, and implies they should be given no

weight. See Opposition ¶ 4. Hyde ignores important facts. In reality, the Debtor has labored

consistently to resolve its dispute with Hyde. It seems that Hyde, on the other hand, used the

settlement process as a tool to advance its acquisition goals. Contrary to the assertion that

settlement discussions were “unfruitful,” the parties spent nearly four months negotiating and

made material progress in narrowing their disputes.

       Following the Petition Date, bankruptcy counsel for the Debtor and Hyde had

discussions and exchanged a series of proposals and counterproposals regarding possible

resolutions of the dispute. In each stage of these discussions, the Debtor provided detailed term

sheets. The Debtor sent its first formal settlement proposal to Hyde on February 4, 2020, and

the parties exchanged counterproposals until May 18, 2020. During this time, they succeeded in

materially narrowing the amount at issue. On May 18, 2020, Hyde abruptly terminated

discussions without providing a counterproposal of any sort. Hyde explained that there had

been a change in responsible personnel, and that Hyde would provide a purchase agreement




                                                 10
                 Case 20-10691        Doc 84     Filed 07/02/20     Page 11 of 18



proposing to be the stalking horse purchaser. As of today, no draft purchase agreement (or any

other settlement communication) has been received.3

       The Debtor has not used the exclusivity period as a sword to obtain settlement leverage.

The Debtor has operated in good faith to resolve disputes. Certainly, Hyde is not required to

agree to a settlement. But it cannot blame the Debtor for the status of settlement discussions, or

use that status as a reason to deny the requested extension of exclusivity. To the contrary, the

status of settlement discussions strongly supports the conclusion that the Debtor needs an

extension to maintain a level playing field, especially because Hyde is acting as a prospective

purchaser of the Property. See In re Gibson & Cushman Dredging Corp., 101 B.R. 405, 410

(E.D.N.Y. 1989) (affirming the exclusivity extension where the creditors were reluctant to

negotiate and “the recalcitrance of the creditors and their intent to liquidate rather than negotiate

with the debtor to agree upon an equitable plan of reorganization” created delay); In re Perkins,

71 B.R. 294, 299 (W.D. Tenn. 1987) (extending exclusivity and noting “that certain underlying

proceedings involving some of the creditors opposing the plan had been extremely time

consuming” creating cause for extension); In re Grand Traverse Dev. Co. Ltd. P'ship, 147 B.R.

418, 420–21 (Bankr. W.D. Mich. 1992) (denying a creditor’s motion to shorten exclusivity

because the creditor’s aggressive litigation stance cannot constitute cause).

                                            Conclusion

       Ample cause exists to extend exclusivity, including:




3
  Although Hyde’s game plan to acquire the Property on the cheap appears evident from its
actions, Hyde has not said that it is ready to proceed with its own plan. Nowhere in its
opposition does Hyde say it is prepared to file a plan. This in itself is grounds to overrule Hyde’s
opposition. See In re Border’s Group, Inc., 460 B.R. 818, 827 (Bankr. S.D.N.Y. 2011) (denying
creditors’ committees request to terminate exclusivity solely to give committee the option to file
its own plan sometime in the future).
                                                 11
                Case 20-10691        Doc 84     Filed 07/02/20      Page 12 of 18



      The sale of the Property will result in the payment in full of all creditors;

      The Debtor is seeking to sell the Property and has retained professionals to help guide

       the process and assist the Debtor;

      The Debtor is moving expeditiously toward a sale, and thus good faith progress toward

       reorganization exists;

      The value of the Property and the Debtor’s progress toward a sale of the Property

       demonstrate the Debtor has reasonable prospects (indeed a strong likelihood) of filing a

       viable plan;

      Lapse of exclusivity would burden and disrupt the sale process;

      Obtaining a contract of sale is an important step in formulating and confirming a

       disclosure statement and a plan of reorganization;

      The sole objector has a disputed claim and an ulterior motive for opposing the extension

       of exclusivity;

      The Debtor has negotiated in good faith to resolve disputes, has not pressured Hyde or

       any other creditor to submit to the Debtor’s reorganization demands, and remains willing

       to renew settlement discussions with Hyde; and

      Maintenance of exclusivity will preserve a level playing field, and will enhance

       prospects for the consensual resolution of disputes.

For these reasons, and such additional grounds as may be presented during the hearing

scheduled for July 22, 2020, the Debtor believes that cause exists to continue exclusivity.

       WHEREFORE, the Debtor respectfully requests that the Court enter its order

substantially in the form attached to the Motion (i) granting the Motion, (ii) extending the period

in which the Debtor has the exclusive right to propose and file a plan of reorganization pursuant


                                                 12
                   Case 20-10691    Doc 84     Filed 07/02/20    Page 13 of 18



to 11 U.S.C. § 1121(b) to September 14, 2020, and (iii) extending the period in which the

Debtor has the exclusive right to solicit acceptances to such plan pursuant to 11 U.S.C. §

1121(c)(3) to November 12, 2020; and grant such other and further relief as the Court deems

just and proper.

Dated: July 2, 2020                          WHITEFORD TAYLOR & PRESTON LLP



                                             /s/ Bradford F. Englander
                                             Bradford F. Englander, Esq., Bar No. 11951
                                             3190 Fairview Park Drive, Suite 800
                                             Falls Church, Virginia 22042
                                             Telephone: (703) 280-9081
                                             Facsimile: (703) 280-3370
                                             Email: benglander@wtplaw.com

                                             Counsel for the Debtor




                                               13
                Case 20-10691       Doc 84     Filed 07/02/20     Page 14 of 18




                                      Certificate of Service

        I hereby certify that on July 2, 2020, I reviewed the Court’s CM/ECF system and it
reports that an electronic copy of the foregoing document will be served electronically by the
Court’ s CM/ECF system on the following parties:
       Bradford F. Englander     benglander@wtplaw.com, rodom@wtplaw.com
      Bruce W. Henry bwh@henrylaw.com,
       kmo@henrylaw.com;jtm@henrylaw.com;mbp@henrylaw.com
      Patrick J. Kearney    pkearney@sgrwlaw.com, jnam@sgrwlaw.com
      Nicole C. Kenworthy       bdept@mrrlaw.net
      Michael J. Lichtenstein    mjl@shulmanrogers.com, tlockwood@shulmanrogers.com
      Jeffery Thomas Martin      jtm@henrylaw.com, mbp@henrylaw.com
      M. Evan Meyers       bdept@mrrlaw.net
      L. Jeanette Rice     Jeanette.Rice@usdoj.gov, USTPRegion04.GB.ECF@USDOJ.GOV
      Jeffrey L. Tarkenton Jeffrey.tarkenton@wbd-us.com, karla.radtke@wbd-
       us.com,pascal.naples@wbd-us.com,morgan.patterson@wbd-
       us.com,matthew.ward@wbd-us.com
      US Trustee - Greenbelt     USTPRegion04.GB.ECF@USDOJ.GOV
      Jacob Christian Zweig     jzweig@evanspetree.com, crecord@evanspetree.com

I hereby further certify that on July 2, 2020, a copy of the foregoing document was also served
by first-class mail, postage prepaid, on the parties listed in the attached service list:


                                                     /s/ Bradford F. Englander
                                                      Counsel




                                                14
                Case 20-10691     Doc 84   Filed 07/02/20     Page 15 of 18




American Express                                Clinton Fence
PO Box 1270                                     2630 Old Washington Rd
Newark, NJ 07101-1270                           Waldorf, MD 20601

Arlyn Construction Co                           Comcast
Robert Fry                                      c/o Brian L. Roberts
1005 Dumfries St.                               Comcast Center
Oxon Hill, MD 20745                             1701 John F. Kennedy Blvd.
                                                Philadelphia, PA 19103
ATEC Musical Instrument Service
7349 Old Alexandria Ferry Rd                    Comptroller of Maryland
Clinton, MD 20735                               Revenue Administration Division
                                                110 Carroll Street
Beaty, Christina T.                             Annapolis, MD 21411-0001
127 Pierce St NW
Washington, DC 20001                            Dewberry Consultants LLC
                                                PO Box 821824
Biesiadecki, Jan S.                             Philadelphia, PA 19182-1824
14421 Captain John Smith Dr
Accokeek, MD 20607-9745                         Dewberry Engineers Inc.
                                                2101 Gaither Road, Suite 340
Bond Safeguard Insurance Co                     Rockville, MD 20850
Old Hickory Insurance Agency
PO Box 1864                                     ECS Mid-Atlantic
Indianapolis, IN 46206-1864                     14026 Thunderbolt P1., Suite 100
                                                Chantilly, VA 20151
Bradley, James
7900 Old Falls Rd                               Fornshell, John A.
Mc Lean, VA 22102-2415                          6911 Quander Rd.
                                                Alexandria, VA 22304
Bristow, S. Michael
1600 S Eads St #1102 N                          Fraser Forbes Real Estate Services
Arlington, VA 22202                             7811 Montrose Road, Suite 500
                                                Potomac, MD 20854
Buchner, Mark
5358 Ravensworth Road                           Fry, Michael C.
Springfield, VA 22151                           327 L St. NE (Rear)
                                                Washington, DC 20002
Buchner, Mark
5358 Ravensworth Rd                             G. S. Proctor & Associates, Inc.
Springfield, VA 22151                           14408 Old Mill Rd., Suite 201
                                                Upper Marlboro, MD 20772
Callan, Brian P.
1727 Crestwood Dr.                              Goldfarb, Alice
Alexandria, VA 22302                            639M St. NE
                                                Washington, DC 20002
Clinton Aero Maintenance
10501 Piscataway Rd.                            Gorecki, Greg
Clinton, MD 20735                               8218 Bock Road
                                                Fort Washington, MD 20744

                                           15
                 Case 20-10691        Doc 84   Filed 07/02/20    Page 16 of 18



                                                    Maltenfort, Andrew J.
Grayhound Trash Removal, Inc.                       5613 Mt. Burnside Way
8301 Grey Eagle Drive                               Burke, VA 22015
Upper Marlboro, MD 20772
                                                    Maryland Aviation Administration
Howards, Mark                                       Office of Regional Aviation Assistance
32 N Prospect St.                                   PO Box 8766
Amherst, MA 01002                                   Baltimore, MD 21240-0766

Internal Revenue Service                            Maryland Department of the Environment
Centralized Insolvency Operation                    PO Box 1417
PO Box 7346                                         Baltimore, MD 21203-1417
Philadelphia, PA 19101-7346
                                                    Maureen Asterbadi
Isherwood, Raymond                                  2726 Chain Bridge Road NW
337 SW Lockheed Lane                                Washington, DC 20016
Lake City, FL 32025
                                                    Mencia, M. Lucia
Jackson, Gary                                       PO Box 5732
13000 Katie St.                                     Washington, DC 20016
Clinton, MD 20735
                                                    Mercedes Benz Financial Services
Jeffrey Tarkenton, Esq.                             c/o Peter Henn, CEO
Womble Bond Dickinson (US) LLP                      36455 Corporate Drive
1200 Nineteenth Street, N.W., Suite 500             Farmington Hills, MI 48331
Washington, DC 20036
                                                    Metro Earthworks
Jettmar, R. Uwe                                     Shirley Contracting Company, LLC
3744 Jenifer Street                                 c/o The Corporation Trust, Incorporated
Washington, DC 20015                                2405 York Road, Suite 201
                                                    Lutherville Timonium, MD 21093-2264
Joseph Chazen, Esq.
Meyers, Rodbell & Rosenbaum                         Metro Earthworks, a division of
6801 Kenilworth Avenue, Suite 400                   Shirley Contracting Company, LLC
Riverdale, MD 20737                                 8435 Backlick Rd.
                                                    Lorton, VA 22079
Keithley, Terrance C.
8600 Fort Hunt Rd                                   Meyers Rodbell & Rosenbaum
Alexandria, VA 22308                                6801 Kenilworth Ave., Suite 400
                                                    Riverdale, MD 20737-1385
King, Jerry
J. K. Tuff, Inc.                                    Nabil J. Asterbadi
601 Pennsylvania Ave. NW #504                       2726 Chain Bridge Road NW
Washington, DC 20004                                Washington, DC 20016

Kravit, Richard                                     Naylor, Lisa J.
100 Luna Park Drive #233                            10651 Piscataway Rd.
Alexandria, VA 22305                                Clinton, MD 20735




                                               16
                  Case 20-10691     Doc 84   Filed 07/02/20    Page 17 of 18



Parsons, Fred                                     Sandy Spring Bank
415 S Lee St.                                     Attn: Bruce Henry, Esq.
Alexandria, VA 22314                              300 N. Washington Street, Suite 204
                                                  Alexandria, VA 22314
PD Hyde Field, LLC
13501 Cavanaugh Drive                             Sandy Spring Bank
Rockville, MD 20850                               c/o Daniel J. Schrider, CEO
                                                  17801 Georgia Avenue
PD Hyde Field, LLC                                Olney, MD 20832
c/o William F. Gibson, II, Esq.
Shulman Rogers                                    Shannon, Ken
12505 Park Potomac Avenue                         P.O. Box 655
Potomac, MD 20854                                 Bryantown, MD 20617

PD Hyde Field, LLC                                Shapiro, Philip A.
c/o Michael J. Lichtenstein, Esq.                 412 S Lee St.
Shulman Rogers                                    Alexandria, VA 22314
12505 Park Potomac Avenue
Potomac, MD 20854                                 Snyder, Gene
                                                  5903 Pontiac Street
Pepco                                             College Park, MD 20740
c/o David M. Velazquez
PO Box 97274                                      Stan Fetter
Washington, DC 20090-7274                         dba Fetter Aviation
                                                  14908 W Auburn Rd.
Perry, White, Ross & Jacobson LLC                 Accokeek, MD 20607-9616
125 Cathedral Street
Annapolis, MD 21401                               Stoner, Brendon
                                                  829 Wyth Street
Richard Reed, Esq.                                Alexandria, VA 22314
c/o Lerch, Early & Brewer
7600 Wisconsin Ave., Suite 700                    Strittmatter Corp
Bethesda, MD 20814                                6400 Van Dusen Road
                                                  Laurel, MD 20707
Riggins, David / P and R Aviation
8610 Cyrus Pl.                                    TD Auto Finance
Alexandria, VA 22308                              Attn: Andrew Stuart, CEO
                                                  PO Box 9223
Roberts, Roy                                      Farmington Hills, MI 48333-9223
1337 A St. NE
Washington, DC 20002                              Telford Capital LLC
                                                  c/o Patrick John Kearney, Esq.
Roesler, Robert D.                                4416 E. West Highway, 4th Floor
1371 Forest Hill Rd/                              Bethesda, MD 20814
Gordonsville, VA 22942
                                                  Telford Capital, LLC
Sandy Spring Bank                                 4920 Elm Street
6831 Benjamin Franklin Drive                      Bethesda, MD 20814
Columbia, MD 21046



                                             17
                Case 20-10691          Doc 84   Filed 07/02/20    Page 18 of 18



Tri-State Ventilation LLC
Attn: Leroy Wooten                                   Prince George’s County, Maryland
7001 Buchanan Rd.                                    c/o Meyers, Rodbell & Rosenbaum, P.A.
Camp Springs, MD 20748                               6801 Kenilworth Ave., Suite 400
                                                     Riverdale Park, MD 20737
Verizon Wireless
Verizon Wireless Correspondence Team                 Verizon
PO Box 408                                           c/o American InfoSource
Newark, NJ 07101-0408                                4515 N. Santa Fe Ave.
                                                     Oklahoma City, OK 73118
Viteri, Melinda Benson
1443 Rock Creek Ford Rd.                             Imperial PFS
Washington, DC 20011                                 c/o Frank Friedman, CEO
                                                     1055 Broadway, Floor 11
Washington Suburban Sanitary Commission              Kansas City, MO 64105
c/o Carla Reid, CEO
14501 Sweitzer Lane                                  Meyers, Rodbell & Rosenbaum, P.A.
Laurel, MD 20707                                     6801 Kenilworth Ave., Suite 400
                                                     Riverdale Park, MD 20737
William C. Harvey & Associates, Inc.
1146 Walker Road, Suite H                            Bradford F. Englander
Great Falls, VA 22066-1838                           Whiteford, Taylor & Preston, LLP
                                                     3190 Fairview Park, Suite 800
Womble Bond Dickinson (US) LLP                       Falls Church, VA 22042
Attn: Opel Benoit
1200 Nineteenth St., NW, Suite 500
Washington, DC 20036                                 11405266


American Express National Bank
c/o Becket & Lee
P.O. Box 3001
Malvern, PA 19355-0701
PEPCO
P.O. Box 97294
Washington, D.C. 20090

Internal Revenue Service
Centralized Insolvency Operation
PO Box 21126 (DP-N-781)
Philadelphia, PA 19114

Mercedes-Benz Fin. Services USA LLC
c/o BK Servicing, LLC
P.O. Box 131265
Roseville, MN 55113-0011

TD Auto Finance, LLC
c/o Jacob Sweig, Esq.
Evans Petree PC
1715 Aaron Brenner Drive, Suite 800
Memphis, TN 38120

                                                18
